Citation Nr: 0114340	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 17, 1992, 
for a 100% schedular evaluation for service-connected 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico, which denied entitlement to an 
effective date prior to April 17, 1992, for assignment of a 
total disability evaluation for a service-connected 
psychiatric disorder.


FINDINGS OF FACT

1.  An effective date of April 17, 1992, for a total 
schedular rating for service-connected schizophrenia was 
assigned by the RO in February 1996.  The veteran did not 
appeal.

2.  The appellant has not identified that he wishes to 
challenge the February 1996 RO decision on the grounds of 
clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The February 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2000).

2.  The criteria for an effective date, prior to April 17, 
1996, for the grant of a total schedular evaluation for 
service-connected schizophrenia have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155, 5110, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the issue in this case.  This is 
true because, under the VCAA, the VA is not required to 
provide assistance to a claimant for a claim where no 
reasonable possibility exists that such assistance would aid 
in substantiating that claim.  As explained below, no 
reasonable possibility exists that such assistance would aid 
in substantiating this claim because it is denied as a matter 
of law.  In addition, the appellant has been notified of the 
information necessary to substantiate his claim.  He was 
advised by letter dated February 27, 1996, of his right to 
appeal the assignment of the effective date for the 100% 
schedular rating for schizophrenia.  Under these 
circumstances, the Board finds that adjudication of the 
aforementioned issues on appeal, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

A February 1996 RO decision assigned an effective date of 
April 17, 1992, for an increased (100%) rating for the 
veteran's service-connected schizophrenia.  This RO decision 
effectuated a September 1995 Board decision which held that 
the veteran's service-connected schizophrenia prevented him 
from working and granted a 100% schedular rating under the 
provisions of 38 C.F.R. § 4.16(c) (1995).  The service-
connected psychiatric disorder had previously been rated as 
70 percent disabling. 

The veteran was notified by the rating decision and its 
accompanying letter, dated February 27, 1996, of the 
effective date of the grant of his total schedular rating and 
of his appellate rights.  He did not submit a notice of 
disagreement with respect to that decision.  Consequently, 
the RO's February 1996 decision became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

The veteran filed the current claim for entitlement to an 
earlier effective date for the assignment of a total 
schedular rating for service-connected schizophrenia in 
November 1999.  As long as the February 1996 decision remains 
final, it is binding on the Board.  The Board cannot fix an 
effective date for the award of a 100% schedular rating for 
schizophrenia prior to April 17, 1992, so long as the 
February 1996 decision remains in effect.  It is precluded by 
law.

An exception to this rule is where there is a showing of 
clear and unmistakable error (CUE) .  See 38 U.S.C.A. § 5109A 
(West Supp. 2000); 38 C.F.R. § 3.105(a) (2000).  However, the 
appellant has not identified that he wishes to challenge the 
February 1996 RO decision on the grounds of CUE.

Accordingly, the claim for an earlier effective date must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for entitlement to an effective date earlier than 
April 17, 1992, for a 100% schedular evaluation for service-
connected schizophrenia is denied.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 


